Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-21-00159-CV

                           IN THE INTEREST OF D.D.V., a Child

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA00206
                       Honorable Linda A. Rodriguez, Judge Presiding

      BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED. Because appellant is indigent, costs of appeal are assessed against the party that
incurred them.

       SIGNED September 1, 2021.


                                                 _____________________________
                                                 Lori I. Valenzuela, Justice